[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                      Order Withdrawing Mediation Order

Appellate case name:   Mark Hotze, Steven Hotze, Richard Hotze and Troika
                    Partners v. David Hotze

Appellate case number: 01-18-00039-CV

Date motion filed:     February 21, 2018

Type of Motion:  Objection to Mediation

Party filing motion:   Appellant

Trial court case number:     2016-36300

Trial court:     61st District Court of Harris County

      It is ORDERED that Appellant’s objection to mediation is granted.   We
withdraw our Mediation Order dated February 16, 2018.


Judge’s signature:     /s/ Jennifer V Caughey
       x Acting individually     ≤  Acting for the Court


Date: February 26, 2018